Opinion issued March 28, 2019




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-18-01029-CV
                            ———————————
            IN RE JILL KATHRYN ARNO PETERSON, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator Jill Kathryn Arno Peterson originally sought mandamus relief from

the trial court’s November 9, 2018 order granting real party in interest Donald

Jonathan Peterson’s amended motion to vacate the trial court’s August 27, 2018

family-violence protective order.1 In January 2019, the Court abated this proceeding



1
      The underlying case is Jill Kathryn Arno Peterson v. Donald Jonathan Peterson,
      cause number 2018-43305, pending in the 280th District Court of Harris County,
      Texas, the Honorable Barbara Stalder presiding.
and remanded to the trial court to permit the successor trial judge to reconsider the

previous ruling. See TEX. R. APP. P. 7.2(b). The successor trial judge signed an order

on January 28, 2019, granting the amended motion to vacate, and thus, relator sought

relief from this new order.

      After consideration of the petition, response, and the record, we conclude that

relator has not established that she is entitled to relief, and we deny the petition. See

TEX. R. APP. P. 52.8(a). We dismiss any pending motions as moot.

                                   PER CURIAM
Panel consists of Justices Lloyd, Kelly, and Hightower.




                                           2